Exhibit 10.7

FORTUNE BRANDS, INC.

1990 LONG-TERM INCENTIVE PLAN

Amendment

Section 12(a) of the Plan is amended by replacing the first sentence with the
following:

“In the event of any merger, consolidation, stock or other non-cash dividend,
extraordinary cash dividend, split-up, spin-off, combination or exchange of
shares, reorganization or recapitalization or change in capitalization, or any
other similar corporate event, the Committee may make such adjustments in
(i) the aggregate number of shares subject to the Plan and the number of shares
that may be made subject to Awards to any individual Participant as set forth in
Section 10(a), (ii) the number and kind of shares that are subject to any Option
(including any Option outstanding after termination of employment) and the
Option price per share without any change in the aggregate Option price to be
paid therefor upon exercise of the Option, (iii) the number and kind of Rights
granted or that may be granted under the Plan, (iv) the number and kind of
shares of outstanding Restricted Stock, (v) the number and kind of shares of
Common Stock covered by a Performance Award or Other Stock-Based Award and
(vi) the number of outstanding dividend equivalents, as the Committee shall deem
appropriate in the circumstances; provided that, the Committee shall make such
adjustments in the event of an equity restructuring (as defined in Statement of
Financial Accounting Standards No. 123 (revised)) as are necessary to prevent
the dilution in value of a Participant’s Award.”

 

  FORTUNE BRANDS, INC. Date: September 25, 2007       By:  

/s/ Mark A. Roche

  Its:   Senior Vice President, General Counsel and Secretary